Citation Nr: 1222283	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  05-17 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left wrist disability (left wrist fusion). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1976. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In August 2009, June 2010, and December 2011, the Board remanded this case for additional development, which has been completed and the case has been returned to the Board for appellate consideration.  Additionally, in March 2012, the Veteran presented testimony before the undersigned, and a copy of the transcript has been associated with the claims folder. 


FINDINGS OF FACT

1.  The probative evidence of record is at least in equipoise regarding whether the Veteran's hypertension is related to his service-connected PTSD.  

2.  The Veteran's current left wrist residuals and pain were not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable. 


CONCLUSIONS OF LAW

1.  The Veteran's hypertension is proximately due to service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for a left wrist disability (left wrist fusion) have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board has remanded this matter on several occasions.  In August 2009, the Board instructed the RO/Appeals Management Center (AMC) to provide the Veteran a notice letter as to the information and evidence needed to substantiate a claim of service connection for hypertension on a secondary basis, obtain the Veteran's treatment records dated since July 2008, provide the Veteran an examination as to the nature and etiology of his hypertension, provide the Veteran an examination to determine whether any additional left wrist disability was incurred due to a misdiagnosed condition, and readjudicate the claims.  Subsequently, the Veteran was sent a letter in October 2009 which outlined the information and evidence needed to substantiate his claim for hypertension on a secondary basis, outstanding VA medical records were associated with his claims folder, he was provided examinations in December 2009 for both of his disabilities, and his claims were readjudicated in a March 2010 supplemental statement of the case.  

Then in a June 2010 remand, the Board determined that addendum reports to both December 2009 examination reports were necessary to determine the nature and etiology of the Veteran's claimed disabilities.  The Board also directed the RO/AMC to readjudicate the claims.  As a result of the Board's remand, addendum reports were obtained in July 2010 for hypertension and September 2010 for the left wrist and the claims were both readjudicated in a September 2011 supplemental statement of the case.  

The Board again remanded these matters in December 2011 to provide the Veteran a videoconference hearing, which was held in March 2012.  Thus, there is compliance with all of the Board's remands instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in May 2004, January 2008, and October 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The January 2008 letter provided notice as to the information and evidence needed to substantiate a claim under the provisions of 38 U.S.C.A. § 1151.  Also, the October 2009 letter specifically outlined the information and evidence needed to substantiate the claim for service connection for hypertension on a direct and secondary basis.  The January 2008 and October 2009 letters, along with a March 2006 letter, notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in a September 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  Additionally, as the Board will discuss in detail in its analysis below, VA has obtained VA examination reports and addendums to those reports regarding the nature and etiology of the Veteran's hypertension, to include on a secondary basis, and whether any additional left wrist disability was incurred due to a misdiagnosed condition.  Review of the examination reports reveal that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering decisions in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  In March 2012, he presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  Therefore, the duties to notify and assist have been met.   

Hypertension

The Veteran contends that he has hypertension due to service and that he has taken blood pressure medication consistently since he got out of service.  In the alternative, he asserts that his hypertension is secondary to his service-connected PTSD.     

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011). 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 note (1) (2011).  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Id.  

If a cardiovascular disability, to include hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Turning to the claim on a secondary basis, the Board notes that with respect to Wallin element (1), current disability, the record clearly shows that Veteran has been diagnosed with hypertension.  Also, as to Wallin element (2), service-connected disability, the Veteran is service-connected for PTSD. 

As to crucial Wallin element (3), medical nexus, the question presented, i.e., the relationship, if any, between the Veteran's PTSD and hypertension, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran was afforded an examination in December 2009.  After review of the claims folder and evaluation of the Veteran, the examiner indicated that there was insufficient evidence to find that hypertension was caused by his service-connected PTSD.  Citing to medical literature and clinical experience and expertise, the examiner found no clear and unambiguous evidence that PTSD aggravated hypertension.  As noted in the June 2010 remand, the Board found that this examination report did not adequately address the relationship between hypertension and PTSD.  As a result, the same examiner rendered another opinion in July 2010.  The examiner opined that he could not determine whether the Veteran's hypertension was most likely aggravated by his PTSD without resorting to mere speculation.  He indicated that there was a natural progression of hypertension and there was no way to differentiate between the natural progression of hypertension and any effects possibly caused by PTSD.  

Also of significance is an April 2004 VA treatment record noting that a complication from drug interactions from the use of citalopram and tramadol includes an increased risk of serotonin syndrome, symptoms of which include hypertension.  The Board notes that the record shows that the Veteran has been prescribed citalopram for his depression and tramadol for his back pain.  

Based on the evidence of record cited herein, the Board concludes that evidence for and against the claim for service connection for hypertension, due to PTSD is at least in approximate balance.  In other words, the Board finds, based on this record that the Veteran's hypertension is as likely the result of his PTSD as it is the result of some other factor or factors.  Although the VA examiner indicated that it would be speculative to determine whether the Veteran's hypertension was aggravated by his PTSD, the examiner observed that he could not differentiate between the natural progression of hypertension and any effects causes by PTSD aggravation.  As the examiner could not rule out aggravation and could not state whether the current severity of the Veteran's hypertension was more likely related to the natural progression of the disease or due to aggravation, the Board finds that the evidence as a whole is in equipoise.  See 38 C.F.R. § 3.102 (2011).  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for hypertension on the basis of aggravation by his service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

38 U.S.C.A. § 1151

The Veteran alleges that his current left wrist disability is the result of delayed treatment for left wrist fractures due to VA's misdiagnosis of either myeloma or melanoma.  He has specifically indicated that he was misdiagnosed by VA with myeloma in 1999, which delayed the discovery of his left wrist fractures until July 2004, and contributed to his current left wrist disability.  

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  See 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358(a) (2011). 

For claims, as here, filed on or after October 1, 1997, the veteran must show that the VA treatment in question resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  The veteran filed his claim in March 2004. 

In determining whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b) (2011). 

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  See 38 C.F.R. 
§ 3.361(c)(1) (2011).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2011). 

Proximate cause may also be established where the veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. 
§ 17.32 ).  See 38 C.F.R. § 3.361(d)(2). 

VA treatment records reflect that in November 1999, the Veteran complained of a small cyst which was tender to touch near the left wrist.  An assessment of rule out ganglion cyst was noted.  In January 2000, the Veteran presented to VA for a left wrist ganglion cyst, which he indicated having had for six to seven months.  In March 2003, the Veteran complained of left hand pain and swelling for the past year; an assessment of osteoarthritis of the left wrist secondary to scapholunate advanced collapse deformity was noted.  In April 2004, the Veteran went to VA for evaluation of a left dorsal wrist cyst, which he stated had been present for four to five years.  He indicated that the cyst had grown but denied trauma, inflammation, or infection.  An assessment of left dorsal ganglion cyst was noted.  In June 2004, an x-ray of the left wrist demonstrated significant degenerative changes and what appeared to be an old fracture of the navicular.   In July 2004, the Veteran complained of left wrist pain and an impression of left wrist advanced degeneration of the radial carpal and midcarpal joint secondary to scaphoid nonunion advanced collapse was noted.  In August 2004, the Veteran underwent arthrodesis for left wrist degenerative joint disease secondary to scaphoid nonunion advanced collapse.   Subsequent records show that he complained of left wrist pain.  

On VA examination in February 2008, the examining physician diagnosed the Veteran with a left wrist ganglion cyst, resolved without residuals between the thumb and forefinger and opined that the left wrist is consistent with the expected outcome and was not caused by or related to any in-service conditions.  However, the examining physician did not address whether the Veteran's current left wrist disability was in any part related to any instances of fault on the part of the VA medical facility, or to an event not reasonably foreseeable.  

A September 2008 VHA opinion states that "the Veteran's disability is not due to USC 1151."  

Pursuant to the Board's August 2009 remand, the Veteran was provided an examination in December 2010.  Upon evaluation of the Veteran and review of the claims folder, the VA examiner stated that the Veteran did not incur any additional left wrist disability due to his misdiagnosis which affected VA's treatment of a left wrist disability.  The examiner reasoned that the Veteran had been diagnosed with a wrist fracture over 20 years after service discharge and the fracture was at least as likely as not incurred after discharge.  He noted that the Veteran had worked as a carpenter before he was treated at the VA for his wrist, and he first presented to VA in 1999 to have a large cyst removed from his wrist.  The examiner further indicated that the Veteran's current pain post-wrist fusion is probably not worse than if he had the wrist fusion in 1999 and that no additional disability was caused by the misdiagnosis. 

Having determined that the December 2010 examination report did not adequately address the issue, the Board remanded for an addendum report in June 2010.  The same examiner who provided the December 2010 examination report opined that there was no additional disability caused by delayed treatment demonstrated by the Veteran's working as a carpenter before he presented to the VA for treatment for melanoma.   

In this case, the Veteran's current left wrist residuals and pain have been determined not to be the result of VA error or negligence.  Because there is no competent evidence suggesting a causal relationship between VA treatment and the Veteran's current symptomatology, the Board concludes that the Veteran does not have an additional disability that was caused or aggravated by the VA's misdiagnosis.  Similarly, there is no competent evidence that VA otherwise exhibited carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  In the absence of any such competent evidence, compensation under 38 U.S.C.A. 
§ 1151 must be denied. 

The Board finds the VA examination reports to be highly probative, as they were based on a thorough review of the Veteran's medical records, evaluation of the Veteran, and cite to relevant medical principles.  The opinions are also consistent with the other evidence of record and are supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  

The Veteran has submitted no competent medical nexus evidence contrary to the VA opinions.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits). 

Indeed, there is no medical evidence of record showing that the Veteran's current left wrist residuals were caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, in this case, assertions as to whether the Veteran's left wrist disability was caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable are etiological questions unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a complex medical opinion regarding the etiology of his disability.  See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he observed and of the symptoms he experienced, he is not competent to ascertain the relationship between his treatment at VA and his current left wrist disability, as the factors involved are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more weight and credence to the VA examiner's opinion which was rendered by a licensed medical professional rather than a lay person and was based on medical principles, which were set forth in the report. 

As the preponderance of the evidence is against the claim, the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD is granted.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left wrist disability (left wrist fusion) is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


